This is an appeal from a decree of an orphans' court rejecting a claim against a decedent's estate based on the breach of an alleged oral contract of decedent to will claimant her entire estate. We agree with the learned court below that the evidence failed to establish a contract: Roberts Estate,350 Pa. 467, 39 A.2d 592; Cramer v. McKinney et al., Executors,355 Pa. 202, 49 A.2d 374. Even if a contract to will the whole or part of an estate had been proved, and a breach shown, the measure of damages is the value of the services rendered and not the estate promised to be given: Graham v. Graham'sExecutors, 34 Pa. 475; Neal's Executors v. Gilmore, 79 Pa. 421;Mary Kauss v. John Rohner, 172 Pa. 481, 33 A. 1016; Byrne'sEstate, 122 Pa. Super. 413, 186 A. 187; Cramer v.McKinney et al., Executors, supra. No proof was submitted as to the extent of the service rendered and the value thereof.
The decree is affirmed at the cost of appellant. *Page 262